Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6th October 2021, 15th October 2021, 8th March 2022, 17th March 2022, 7th April 2022 and 18th April 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,945,252 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current continuation application and the parent patent above claim limitations involving:
“a method comprising: receiving, by a wireless device from a base station, one or more radio resource control (RRC) signals indicating a number of first bandwidth parts configured for the wireless device; receiving, by the wireless device, downlink control information (DCI) comprising a first indicator field that indicates at least one of the first bandwidth parts, wherein a bitwidth of the first indicator field is based on the number of the first bandwidth parts configured for the wireless device; determining, based on the bitwidth and based on the DCI, a value of the first indicator field; determining, based on the value of the first indicator field, one or more resources of the at least one of the first bandwidth parts; and performing, based on the one or more resources, a data communication with the base station” and,
“a method comprising: transmitting, by a base station to a wireless device, one or more radio resource control (RRC) signals indicating a number of first bandwidth parts configured for the wireless device; determining, based on the number of the first bandwidth parts configured for the wireless device, a bitwidth of a first indicator field of downlink control information (DCI); generating, based on the bitwidth, the DCI comprising a value, of the first indicator field, that indicates at least one of the first bandwidth parts; transmitting, to the wireless device, the DCI; determining, based on the value of the first indicator field, one or more resources of the at least one of the first bandwidth parts; and performing, based on the one or more resources, a data communication with the wireless device.”
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 7, 11 – 13 and 15 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awad et al (US 2015/0208387 A1).

Claim 1. Awad shows a wireless user device (figs. 1 and 4:  mobile telephone 3) comprising:  	an antenna (fig. 4: antenna 73) and  	a transceiver (fig. 4: transceiver 71), wherein the transceiver:  	receives one or more radio resource control (RRC) signals indicating a number of first bandwidth parts configured for the wireless user device ([0118]: RRC signalling in semi-static manner to change the default to contiguous resources with one resource block granularity; fig. 9 and [0119]: the first field bits is used to indicate a selection of one out of K partitions of the system bandwidth where each bandwidth part contains contiguous resource blocks with one RB resolution and shows the specific case where the number of partitions equals the number of resource blocks in each resource block group (P)); and  	receives downlink control information (DCI) comprising a first indicator field that indicates at least one of the first bandwidth parts ([0119]: the mobile telephone 3 would interpret the received DCI message in a different way), wherein a bitwidth of the first indicator field is based on the number of the first bandwidth parts configured for the wireless user device ([0119]: the first field with ceil(log2K) bits is used to indicate a selection of one out of K partitions of the system bandwidth where each bandwidth part contains contiguous resource blocks with one RB resolution); and  	one or more processors (fig. 4: controller 75) configured to:  	determine, based on the bitwidth and based on the DCI, a value of the first indicator field ([0121]-[0122]: the third field includes a bitmap, where each bit of the bitmap addresses a single RB in the selected bandwidth part and indicates if the resource block is allocated to the mobile telephone); and  	determine, based on the value of the first indicator field, one or more resources of the at least one of the first bandwidth parts, wherein the wireless user device performs, based on the one or more resources, a data communication with a base station ([0077] and [0113]: the resource block assignment information includes a bitmap indicating the resource block groups (RBGs) that are allocated to that scheduled mobile telephone… if the mobile telephone 3 detects a DL grant ePDCCH transmission in a particular resource block group, then the mobile telephone may be programmed to infer that that resource block group is part of the mobile telephone’s PDSCH allocation wherein the bit in the RBG bitmap corresponding to this resource block group may be re-used for another purpose).

Claim 2. Awad shows the wireless user device of claim 1, wherein the one or more RRC signals indicate a number of second bandwidth parts configured for the wireless user device ([0119]: the first field with ceil(log2K) bits is used to indicate a selection of one out of K partitions of the system bandwidth where each bandwidth part contains contiguous resource blocks with one RB resolution – another partition out of the K partitions would be considered the “second bandwidth parts”).

Claim 3. Awad shows the wireless user device of claim 2, wherein  	the first bandwidth parts correspond to a plurality of uplink bandwidth parts (figs. 11 and 12), and  	the second bandwidth parts correspond to a plurality of downlink bandwidth parts (figs. 11 and 12); or wherein  	the first bandwidth parts correspond to a plurality of downlink bandwidth parts (figs. 11 and 12), and  	the second bandwidth parts correspond to a plurality of uplink bandwidth part (figs. 11 and 12).


Claim 5. Awad shows the wireless user device of claim 1, wherein the number of the first bandwidth parts configured for the wireless user device is semi-statically configured ([0118]: RRC signalling in semi-static manner to change the default to contiguous resources with one resource block granularity), and wherein the number of the first bandwidth parts configured for the wireless user device indicates the bitwidth of the first indicator field as one of 0, 1, or 2 ([0108]: bitmap portion corresponds to the resource blocks containing the ePDCCH portions of resource block group RBG4, are set at the value “0” and the other bits are set at the value “1”).

Claim 6. Awad shows the wireless user device of claim 1, wherein the one or more RRC signals indicate the wireless user device to monitor a physical resource region corresponding to a particular transmission time interval (TTI) (fig. 2a, [0068] and [0073]: this scheduling decision can be modified every transmission time interval (TTI) of 1 ms).

Claim 7. Awad shows the wireless user device of claim 1, wherein the DCI comprises an assignment field indicating start and end points of a data assignment ([0125]-[0126]: the first field with |log2 (NRBDL)| bits is used to indicate the start RB of the resource allocation anywhere in the system bandwidth…  the second field includes a bitmap, where each bit of the bitmap addresses a single RB in the resource allocation span – the stop of the span is the end), wherein the assignment field is associated with a combination of slot information and symbol information of the at least one of the first bandwidth parts (FIG. 5: one resource block 21 across two slots (one sub-frame 15)), and wherein the data assignment is associated with a physical uplink shared channel or a physical downlink shared channel ([0074]: the resources within the block are typically split between the Physical Downlink Control Channel (PDCCH) 23; and the Physical Downlink Shared Channel (PDSCH) 25, the PDCCH 23 serves a variety of purposes, it is used to convey the scheduling decisions to individual mobile telephones, i.e. scheduling assignments for uplink and downlink transmissions).

---------- ---------- ----------
Claim 11. Awad shows a base station (figs. 1 and 3: base station) comprising:  	an antenna (fig. 3: antenna 33) and  	a transceiver (fig. 3: transceiver 31), wherein the transceiver  	transmits, to a wireless user device, one or more radio resource control (RRC) signals indicating a number of first bandwidth parts configured for the wireless user device ([0118]: RRC signalling in semi-static manner to change the default to contiguous resources with one resource block granularity; fig. 9 and [0119]: the first field bits is used to indicate a selection of one out of K partitions of the system bandwidth where each bandwidth part contains contiguous resource blocks with one RB resolution and shows the specific case where the number of partitions equals the number of resource blocks in each resource block group (P)); and  	one or more processors (fig. 3: controller 37) configured to:  	determine, based on the number of the first bandwidth parts configured for the wireless user device ([0119]: the mobile telephone 3 would interpret the received DCI message in a different way), a bitwidth of a first indicator field of downlink control information (DCI) ([0119]: the first field with ceil(log2K) bits is used to indicate a selection of one out of K partitions of the system bandwidth where each bandwidth part contains contiguous resource blocks with one RB resolution); and  	generate, based on the bitwidth, the DCI comprising a value, of the first indicator field, that indicates at least one of the first bandwidth parts, wherein the value of the first indicator field is associated with one or more resources of the at least one of the first bandwidth parts ([0121]-[0122]: the third field includes a bitmap, where each bit of the bitmap addresses a single RB in the selected bandwidth part and indicates if the resource block is allocated to the mobile telephone), wherein  	the transceiver transmits, to the wireless user device, the DCI, and wherein the base station performs, based on the one or more resources, a data communication with the wireless user device ([0077] and [0113]: the resource block assignment information includes a bitmap indicating the resource block groups (RBGs) that are allocated to that scheduled mobile telephone… if the mobile telephone 3 detects a DL grant ePDCCH transmission in a particular resource block group, then the mobile telephone may be programmed to infer that that resource block group is part of the mobile telephone’s PDSCH allocation wherein the bit in the RBG bitmap corresponding to this resource block group may be re-used for another purpose).

Claim 12. Awad shows the base station of claim 11, wherein the one or more RRC signals indicate a number of second bandwidth parts configured for the wireless user device ([0119]: the first field with ceil(log2K) bits is used to indicate a selection of one out of K partitions of the system bandwidth where each bandwidth part contains contiguous resource blocks with one RB resolution – another partition out of the K partitions would be considered the “second bandwidth parts”).

Claim 13. Awad shows the base station of claim 12, wherein  	the first bandwidth parts correspond to a plurality of uplink bandwidth parts (figs. 11 and 12), and  	the second bandwidth parts correspond to a plurality of downlink bandwidth parts (figs. 11 and 12); or wherein  	the first bandwidth parts correspond to a plurality of downlink bandwidth parts (figs. 11 and 12), and  	the second bandwidth parts correspond to a plurality of uplink bandwidth part (figs. 11 and 12).

Claim 15. Awad shows the base station of claim 11, wherein the number of the first bandwidth parts configured for the wireless user device is semi-statically configured, and wherein the number of the first bandwidth parts configured for the wireless user device indicates the bitwidth of the first indicator field as one of 0, 1, or 2 ([0108]: bitmap portion corresponds to the resource blocks containing the ePDCCH portions of resource block group RBG4, are set at the value “0” and the other bits are set at the value “1”).

Claim 16. Awad shows the base station of claim 11, wherein the one or more RRC signals indicate the wireless user device to monitor a physical resource region corresponding to a particular transmission time interval (TTI) (fig. 2a, [0068] and [0073]: this scheduling decision can be modified every transmission time interval (TTI) of 1 ms).

Claim 17. Awad shows the base station of claim 11, wherein the DCI comprises an assignment field indicating start and end points of a data assignment ([0125]-[0126]: the first field with |log2 (NRBDL)| bits is used to indicate the start RB of the resource allocation anywhere in the system bandwidth…  the second field includes a bitmap, where each bit of the bitmap addresses a single RB in the resource allocation span – the stop of the span is the end), wherein the assignment field is associated with a combination of slot information and symbol information of the at least one of the first bandwidth parts (FIG. 5: one resource block 21 across two slots (one sub-frame 15)), and wherein the data assignment is associated with a physical uplink shared channel or a physical downlink shared channel ([0074]: the resources within the block are typically split between the Physical Downlink Control Channel (PDCCH) 23; and the Physical Downlink Shared Channel (PDSCH) 25, the PDCCH 23 serves a variety of purposes, it is used to convey the scheduling decisions to individual mobile telephones, i.e. scheduling assignments for uplink and downlink transmissions).

---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 10, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al in view of Chen et al (US 2012/0039279 A1).
Claim 8. Awad shows the wireless user device of claim 1; Awad does not expressly describe wherein the transceiver receives DCI indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts.
Chen teaches features of:receiving DCI indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts ([0054] and [0112]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Chen in the user device DCI of Awad to increase the efficiency by facilitating a more accurate determination of a ACK/NACK bitwidth.

Claim 9. Awad shows the wireless user device of claim 1; Awad does not expressly describe wherein the transceiver receives an RRC signal indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts.Chen teaches features of:receiving an RRC signal indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts ([0054] and [0112]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Chen in the user device RRC of Awad to increase the efficiency by facilitating a more accurate determination of a ACK/NACK bitwidth.

Claim 10. Awad shows the wireless user device of claim 1; Awad does not expressly describe wherein the transceiver receives configuration information, of the at least one of the first bandwidth parts, comprising subcarrier spacing information, cyclic prefix information, and frequency information.
Chen teaches features of:receiving configuration information, of the at least one of
the first bandwidth parts, comprising subcarrier spacing information, cyclic prefix
information, and frequency information ([0034], [0145] and [0152)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Chen in the user device of Awad to increase the efficiency by facilitating a more accurate determination of an ACK/NACK bitwidth.

Claim 18. Awad shows the base station of claim 11; Awad does not expressly describe wherein the transceiver transmits, to the wireless user device, DCI indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts.Chen teaches features of:
transmitting DCI indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts ([0054] and [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Chen in the base station of Awad to increase the efficiency by facilitating a more accurate determination of an ACK/NACK bitwidth.

Claim 19. Awad shows the base station of claim 11; Awad does not expressly describe wherein the transceiver transmits, to the wireless user device, an RRC signal indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts.Chen teaches features of:transmitting an RRC signal indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different bandwidth part of the first bandwidth parts ([0054] and [0112]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Chen in the base station of Awad to increase the efficiency by facilitating a more accurate determination of an ACK/NACK bitwidth.


Claim 20. Awad shows the base station of claim 11; Awad does not expressly describe wherein the transceiver transmits, to the wireless user device, configuration information, of the at least one of the first bandwidth parts, comprising subcarrier spacing information, cyclic prefix information, and frequency information.
Chen teaches features of:transmitting configuration information, of the at least one of
the first bandwidth parts, comprising subcarrier spacing information, cyclic prefix
information, and frequency information ([0034], [0145] and [0152)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Chen in the user device of Awad to increase the efficiency by facilitating a more accurate determination of an ACK/NACK bitwidth.

---------- ---------- ----------
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the requested terminal disclaimer has been properly filed by the Applicant and approved by the Office.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Wang et al, US 2017/0238313 A1: a data transmission method to obtain a larger frequency diversity gain during data packet transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th June 2022